
	
		III
		110th CONGRESS
		1st Session
		S. RES. 344
		IN THE SENATE OF THE UNITED STATES
		
			October 4, 2007
			Mr. Bennett submitted
			 the following resolution; which was considered and agreed to
		
		RESOLUTION
		Commending the Government of Germany for
		  preventing a large-scale terrorist attack in September 2007, and supporting
		  future cooperation to prevent terrorism.
	
	
		Whereas, on September 4, 2007, police in Germany arrested
			 3 individuals for planning large-scale terrorist attacks against locations in
			 Germany, including sites frequented by United States citizens;
		Whereas possible targets included Ramstein Air Base, which
			 serves as headquarters for United States Air Forces in Europe and is also a
			 North Atlantic Treaty Organization installation, and Frankfurt Airport, one of
			 the largest airports in Europe;
		Whereas, according to German authorities, the 3 suspects
			 belonged to a German cell of Islamic Jihad Union, a radical Sunni group based
			 in Central Asia with links to Al Qaeda;
		Whereas 300 police and other law enforcement officials
			 were involved in the investigation and 41 homes across Germany were raided in a
			 highly successful operation;
		Whereas United States intelligence agencies reportedly
			 provided critical information that alerted their counterparts in Germany as to
			 the travels of the suspects between Germany and Pakistan and the suspects'
			 affiliation with the Islamic Jihad Union;
		Whereas German authorities acted swiftly and decisively to
			 prevent an attack that could have come within days of the arrests;
		Whereas the successful collaborative action by United
			 States and German authorities prevented the possible deaths of many innocent
			 people;
		Whereas Germany and the United States have been close
			 allies in the fight against terrorism;
		Whereas the law enforcement, intelligence, diplomatic, and
			 military organizations in Germany and the United States continue to work
			 together to combat the terrorist threat and prevent future attacks; and
		Whereas victory in the fight against terrorism is critical
			 to preserve the liberty and ensure the safety of all people: Now, therefore, be
			 it
		
	
		That the Senate—
			(1)commends the
			 efforts of law enforcement authorities in Germany in preventing a large-scale
			 terrorist attack on numerous targets in Germany, including sites frequented by
			 United States citizens;
			(2)recognizes the
			 role of United States intelligence agencies in providing critical information
			 to German authorities in their investigation and apprehension of the suspected
			 terrorists and notes the continuing importance of such United States
			 intelligence cooperation with Germany;
			(3)commends the
			 intelligence community of Germany for its outstanding work in identifying the
			 individuals suspected of seeking to carry out this terrorist plot;
			(4)condemns those
			 individuals who would use acts of violence against innocent civilians to spread
			 a message of hate and intolerance;
			(5)urges the allies
			 of the United States to remain steadfast in their efforts to defeat
			 international terrorism; and
			(6)expresses its
			 readiness to provide necessary assistance to the Government of Germany in its
			 counterterrorism effort to bring to justice those individuals involved in this
			 terrorist plot.
			
